Title: To Thomas Jefferson from William Campbell Preston, 28 May 1823
From: Preston, William Campbell
To: Jefferson, Thomas


                        Sir
                        
                            Columbia May 28th 18231
                    A letter of yours to Major Campbell of Richmond on the subject the controversy between Governor  Shelby and myself has been recently published in the Enquirer. whether with or without your consent I am ignorant; I beg you to be assured that altho’ no one can be more sensible than I am of the high authority of your illustrious name I have had no agency in bringing it into this controversy I hope my friend Campbell obtained your approbation before he ventured to do so and that I may add a  of personal obligation2 to the sentiments with which I am Sir Your most obt servt
                        Wm C. Preston
                    